Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, controlling the at least one actuator to adjust the displacement of the at least one variable displacement pump in a first control mode when the actual displacement does not match the desired displacement, and in a second control mode when the actual displacement matches the desired displacement (claim 1 and 9 last 4 lines, perhaps with a flow chart); the control unit controls the pilot valves based at least in part on detection results from one or more of the pilot supply pressure sensor, the pair of pilot pressure sensors, and the pair of system pressure sensors (claim 4); the control unit is operatively coupled to an input device configured to receive an operator input corresponding to a desired speed and direction of rotation of a swing mechanism of the machine, and determine the desired displacement of the at least one variable displacement pump based at least in part on the desired speed and direction of rotation (claim 5; note that to show the input device, box labeled 106 must be indicated as an input device (either with a standard graphical symbol or being labeled as such; this would only take care of part of what’s not shown); wherein the first control mode is a pressure control mode in which the control unit controls the actuator such that a system pressure in the closed-loop hydraulic circuit does not exceed a maximum desired system pressure set at least in part on the basis of the absolute value of the desired speed of the swing mechanism (claim 6); the second control mode is a velocity control mode in which the control unit controls the actuator such that the displacement of the pump is maintained at the desired displacement to rotate the hydraulic motor with substantially constant speed (claim 8); the control unit switches from the first control mode to the second control mode when the difference between the actual displacement and the desired displacement becomes less than a predetermined threshold (claim 9); the first control mode includes an acceleration mode, in which the swing mechanism is accelerated, and a deceleration mode, in which the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the first and second maps of claim 7, and all the other elements.
.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9 and 11 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Schultz et al (8020659). Schultz et al discloses a hydraulic control system and method of operating the system comprising a closed-loop hydraulic circuit including a variable displacement pump (502) supplying a hydraulic motor (524) with pressurized hydraulic fluid; an actuator (516) adjusting the displacement of the variable displacement pump; a control unit (532) receiving first (536) and second (540) inputs respectively indicative of desired and actual displacement of the at least one variable displacement pump, and controlling the actuator to adjust the displacement of the variable displacement pump in a first control mode (714, 716, either 708 or 718) when the actual displacement does not match the desired displacement (at 708, where the error is greater than a threshold, note column 10 line 1-10, which indicates that the desired swashplate angle, or an equivalent parameter, is compared to the actual value; and therefrom, both valves are related to the displacement (I.e. swashplate angle) of the pump), and in a second control mode (710-702, 703, 706) when the actual displacement matches the desired displacement (at 708, where the error is less than the threshold).
.

Claims 1, 5, 12 and 13 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Spirdco (3775980). Spirdco discloses a hydraulic control system and method of operating the system comprising a closed-loop hydraulic circuit including a variable displacement pump (11) supplying a hydraulic motor (12) with pressurized hydraulic fluid; an actuator (14, 15) adjusting the displacement of the variable displacement pump; a control unit (23) receiving first (in 28, 29 ) and second (via 104, 100) inputs respectively indicative of desired and actual displacement of the at least one variable displacement pump, and controlling the actuator to adjust the displacement of the variable displacement pump in a first control mode (by valve 41) when the actual displacement does not match the desired displacement (e.g. fig 4, note e.g. column 6 line 26-44), and in a second control mode (by valve 37) when the actual displacement matches the desired displacement (column 6 line 45- column 7 line 27; claim 1).
Spirdco discloses a method of controlling a swing mechanism (18) of a machine (20) comprising a closed-loop hydraulic circuit including a variable displacement pump (11) supplying a hydraulic motor (12), with pressurized hydraulic fluid to rotate the swing mechanism, and an actuator (14, 15) adjusting the displacement of the pump, the method including receiving a first input (28, 29) indicative of a desired displacement of the pump; receiving a second input (via 104, 100) indicative of an actual displacement of the pump; and controlling the actuator in a first control mode when the actual displacement does not match the desired displacement (by spool 41, e.g. fig 4, note e.g. column 6 line 26-44), and in a second control mode when the actual displacement matches the desired displacement (by spool 37, column 6 line 45- column 7 line 27; claim 12).
Spirdco discloses the control unit is operatively coupled to an input device (22, 33) receiving an operator input (via 33) corresponding to a desired speed and direction of rotation (pressure in lines 28, 29) of a swing mechanism (18) of a machine (20) and .

Claim 11 is rejected under 35 U.S.C. § 102(b) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Spirdco (3775980). Spirdco discloses all of the elements of claim 11, as discussed above and including that the machine is a crane; but does not disclose that the variable displacement pump is powered by an engine.
Inherently, cranes have an engine which powers any pumps connected to the crane; and therefore inherently, the variable displacement of Spirdco is powered by an engine. If not, it would have been obvious at the time the invention was made to one having ordinary skill in the art to power the variable displacement pump of Spirdco by an engine of the crane, as an appropriate drive source for the pump.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Schultz et al (8020659) in view of Nishi et al (7686737). Schultz et al discloses all of the elements of claim 2 and 3, as discussed above, but doesn’t disclose details of the actuator; but does not disclose that the actuator includes a pilot valve assembly configured to supply a hydraulic actuator with hydraulic fluid in accordance with a command from the control unit (claim 2); wherein the pilot valve assembly includes a first and second pilot valves respectively supplying pressurized fluid to first and second inputs of the hydraulic actuator under the control of the control unit (claim 3).

Since Schultz et al doesn’t show details of the actuator and Nishi et al does; it would have been obvious at the time the invention was made to one having ordinary skill in the art to include in the actuator of Schultz et al a pilot valve assembly supplying a hydraulic actuator with hydraulic fluid in accordance with a command from the control unit and includes a first and second pilot valves respectively supplying pressurized fluid to first and second inputs of the hydraulic actuator, as taught by Nishi et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

	Conclusion
Claims 4, 6, 8, 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745